

Exhibit 10.2


DISCOVERY PERFORMANCE EQUITY PROGRAM
NONQUALIFIED STOCK OPTION GRANT AGREEMENT FOR EMPLOYEES


Discovery Communications, Inc. (the “Company”) has granted you an option (the
“Option”) under the Discovery Communications, Inc. 2013 Incentive Plan (the
“Plan”). The Option lets you purchase a specified number (the “Option Shares”)
of shares of the Company's Series A common stock, at a specified price per share
(the “Grant Price”).    


The individualized communication you received (the “Cover Letter”) provides the
details for your Option. It specifies the number of Option Shares, the Grant
Price, the Date of Grant, the schedule for exercisability (“Exercisability
Dates”), and the latest date the Option will expire (the “Term Expiration
Date”).


The Option is subject in all respects to the applicable provisions of the Plan.
This Grant Agreement does not cover all of the rules that apply to the Option
under the Plan; please refer to the Plan document. Capitalized terms are defined
either further below in this grant agreement (the “Grant Agreement”) or in the
Plan. If you are located in a country other than the United States, you are also
receiving (or previously have received) an International Addendum to this Grant
Agreement (the “International Addendum”). The International Addendum is
incorporated into the Grant Agreement by reference and supplements the terms of
this Grant Agreement and future grants to you under the Plan.

















--------------------------------------------------------------------------------



The Plan document is available on the Fidelity web site. The Prospectus for the
Plan, the Company's S-8, Annual Report on Form 10-K, and other filings the
Company makes with the Securities and Exchange Commission are available for your
review on the Company's web site. You may also obtain paper copies of these
documents upon request to the Company's Human Resources department.


Neither the Company nor anyone else is making any representations or promises
regarding the duration of your service, exercisability of the Option, the value
of the Company's stock or of this Option, or the Company's prospects. The
Company is not providing any advice regarding tax consequences to you or
regarding your decisions regarding the Option. You agree to rely only upon your
own personal advisors.


NO ONE MAY SELL, TRANSFER, OR DISTRIBUTE THE OPTION OR THE SECURITIES THAT MAY
BE PURCHASED UPON EXERCISING THE OPTION WITHOUT AN EFFECTIVE REGISTRATION
STATEMENT RELATING THERETO OR AN OPINION OF COUNSEL SATISFACTORY TO DISCOVERY
COMMUNICAITONS, INC. OR OTHER INFORMATION AND REPRESENTATIONS SATISFACTORY TO IT
THAT SUCH REGISTRATION IS NOT REQUIRED.
    

--------------------------------------------------------------------------------





--------------------------------------------------------------------------------





In addition to the Plan's terms and restrictions, the following terms and
restrictions apply:


1. Option Exercisability. While your Option remains in effect under the Option
Expiration section, below, you may exercise any exercisable portions of the
Option (and buy the Option Shares) under the timing rules of this section.


The Option will become exercisable on the schedule provided in the Cover Letter
to this Grant Agreement, assuming you remain employed (or serve as a member of
the Company's Board of Directors) through each Exercisability Date. Any
fractional shares will be carried forward to the following Exercisability Date,
unless the Compensation Committee of the Board of Directors (the “Committee”)
selects a different treatment. For purposes of this Grant Agreement, employment
with the Company will include employment with any Subsidiary whose employees are
then eligible to receive Awards under the Plan (provided that a later transfer
of employment to an ineligible Subsidiary will not terminate employment unless
the Committee determines otherwise).


Exercisability will accelerate fully on your Retirement, or, while employed,
your Disability or death. If the Company terminates your employment without
Cause during a calendar year before the Option is fully exercisable, the Option
shall remain or become exercisable over time as though you remained working
through any Exercisability Dates occurring during the 90 days after the date of
termination (the “90-Day Period”). (“Cause” has the meaning provided in Section
11.2(b) of the Plan. “Disability” has the meaning provided in Section 2.1 of the
Plan. “Retirement” means your employment ends for any reason other than Cause at
a point at which you are at least age 60 and have been employed by the Company,
any of its subsidiaries, or Discovery Communications, LLC for at least ten
years, where your period of service is determined using the Company's Prior
Employment Service Policy or a successor policy chosen by the Committee.
Acceleration upon Retirement does not apply in countries subject to the EU
Directive on Discrimination.)


Your employment or service with the Company will be treated as terminating
through a resignation that does not qualify for treatment applicable to
terminations without Cause if either (i) the entity that employs you ceases to
qualify as a Subsidiary because of its sale, distribution, or other disposition
to an unrelated entity or (ii) because the entity that employs you sold a
substantial portion of its assets and your employment ended for any reason at or
in connection with the closing of that sale, distribution, or other disposition.


2. Change in Control. Notwithstanding the Plan's provisions, if an Approved
Transaction, Control Purchase, or Board Change (each a “Change in Control”)
occurs before the Option is fully exercisable and while you remain employed by
the Company (without reference to the 90-Day Period, above), the Option will
only have accelerated exercisability as a result of the Change in Control if
within 12 months after the Change in Control, the Company terminates your
employment without Cause, or, if you are a party to an employment agreement with
the Company or a Subsidiary that permits you to resign for Good Reason, you
resign for Good Reason.


“Good Reason” has the meaning provided in your employment agreement with the
Company (or a Subsidiary), if any.
The Committee reserves its ability under Section 11.1(b) of the Plan to vary
this treatment if the Committee determines there is an equitable substitution or
replacement award in connection with a Change in Control.


3. Option Expiration. You cannot exercise the Option after it has expired. The
Option will expire no later than the close of business on the Term Expiration
Date. Unexercisable portions of the Option expire immediately when you cease to
be employed (unless you are concurrently remaining or becoming a member of the
Board, or unless the Company terminates your employment without Cause, as
specified above). If the Company terminates your employment for Cause, the
Option will immediately expire without regard to whether it is then exercisable.


Exercisable portions of the Option remain exercisable until the first to occur
of the following (the “Final Exercise Date”), each as defined further in the
Plan or the Grant Agreement, and then immediately expire:


•
Immediately upon termination of employment by the Company for Cause


                                

--------------------------------------------------------------------------------



•
The 30th day after your employment (or directorship) ends if you resign other
than on Retirement (including resignation for Good Reason, if applicable) (the
“30-Day Period”)

•
The 90th day after your employment (or directorship) ends if the Company
terminates your employment without Cause (even if then eligible for Retirement,
except as the Committee otherwise provides)

•
For death, Disability, or Retirement, the first anniversary of the date
employment ends (unless the Company has terminated your employment without Cause
while you are eligible for Retirement, in which case the 90-Day Period, above,
applies). If you die during the 30-Day Period or the 90-Day Period, the first
anniversary of the date employment ends will be substituted for the end of the
30-Day Period or the 90-Day Period, as applicable.

•
The Term Expiration Date



If you die during the 30 or 90 day period after your employment ends (on a
termination without Cause or a resignation), the period for exercise will be
extended until the first anniversary of the date your employment ended, subject
to the Term Expiration Date, and the extended date will be the Final Exercise
Date.


The Committee can override the expiration provisions of this Grant Agreement.


4. Automatic Exercise. At close of business on the Final Exercise Date (or the
preceding trading day if the Final Exercise Date is not a trading day), if the
Exercise Spread Test (defined below) is met, the Option will be automatically
exercised using the “net exercise” method described below, without regard to the
notice requirement and with additional shares retained for purposes of
satisfying the minimum applicable tax withholdings (the “Automatic Exercise”).
The Option satisfies the “Exercise Spread Test” if the per share spread between
the closing price of the Company's Series A common stock and the Grant Price
(the “Exercise Spread”) on the Final Exercise Date is at least one dollar. If
the Exercise Spread Test is not satisfied, the unexercised portions of the
Option will expire as of close of business on the Final Exercise Date.


For avoidance of doubt, you may exercise any exercisable portion of the Option
prior to the time of an Automatic Exercise and no portion of the Option may or
will be exercised at or after your termination for Cause.


The Automatic Exercise procedure is provided as a convenience and as a
protection against inadvertent expiration of an Option. Because any exercise of
an Option is normally your responsibility, you hereby waive any claims against
the Company or any of its employees or agents if an Automatic Exercise does not
occur for any reason and the Option expires.


5. Method of Exercise and Payment for Shares. Subject to this Grant Agreement
and the Plan, and other than for portions of the Option that are automatically
exercised as described in the section, you may exercise the Option only by
providing a written notice (or notice through another previously approved
method, which could include a web-based or voice- or e-mail system) to the
Secretary of the Company or to whomever the Committee designates, received on or
before the date the Option expires. Each such notice must satisfy whatever
then-current procedures apply to that Option and must contain such
representations (statements from you about your situation) as the Company
requires. You must, at the same time, pay the Grant Price using one or more of
the following methods:


(a) Cash/Check. Cash or check in the amount of the Grant Price payable to the
order of the Company;


(b) Cashless Exercise.
An approved cashless exercise method, including directing the Company

to send the stock certificates (or other acceptable evidence of ownership) to be
issued under the Option to a licensed broker acceptable to the Company as your
agent in exchange for the broker's tendering to the Company cash (or acceptable
cash equivalents) equal to the Grant Price and, if you so elect, any required
tax withholdings; or


(c) Net Exercise. By delivery of a notice of “net exercise” to or as directed by
the Company, as a result of which you will receive (i) the number of shares
underlying the portion of the Option being exercised

                                

--------------------------------------------------------------------------------



less (ii) such number of shares as is equal to (X) the aggregate Grant Price for
the portion of the Option being exercised divided by (Y) the Fair Market Value
on the date of exercise.


The Committee can approve additional payment methods, including use of a fully
or partially recourse promissory note, subject to any prohibitions of applicable
law.


6. Clawback. If the Company's Board of Directors or the Committee determines, in
its sole discretion, that you engaged in fraud or misconduct as a result of
which or in connection with which the Company is required to or decides to
restate its financial statements, the Committee may, in its sole discretion,
impose any or all of the following:


(a) Immediate expiration of the Option, whether vested or not, if granted within
the first 12 months after issuance or filing of any financial statement that is
being restated (the “Recovery Measurement Period”)


(b) As to any exercised portion of the Option (to the extent, during the
Recovery Measurement Period, the Option is granted, vests, is exercised, or the
purchased shares are sold), prompt payment to the Company of any Option Gain.
For purposes of this Agreement, the “Option Gain” per share you received on
exercise of options is


for stock you have sold or transferred without sale, the greater of (i) the
Exercise Spread and (ii) the spread between the price at which you sold (or the
fair market value on the date of other disposition of) the stock and the Grant
Price paid, and


for stock you have retained, the greater of (i) Exercise Spread and (ii) the
spread between the closing price on the date of the Committee's request for
repayment and the Grant Price paid.


This remedy is in addition to any other remedies that the Company may have
available in law or equity.


Payment is due in cash or cash equivalents within 10 days after the Committee
provides notice to you that it is enforcing this clawback. Payment will be
calculated on a gross basis, without reduction for taxes or commissions. The
Company may, but is not required to, accept retransfer of shares in lieu of cash
payments.




7. Withholding. Issuing the Option Shares is contingent on satisfaction of all
obligations with respect to required tax or other required withholdings (for
example, in the U.S., Federal, state, and local taxes generally are due upon
exercise of the Option). Except as provided in the Automatic Exercise section,
the Company may take any action permitted under Section 11.9 of the Plan to
satisfy such obligation, including, if the Committee so determines, satisfying
the tax obligations by (i) reducing the number of Option Shares to be issued to
you in connection with any exercise of the Option by that number of Option
Shares (valued at their Fair Market Value on the date of exercise) that would
equal all taxes required to be withheld (at their minimum withholding levels),
(ii) accepting payment of the withholdings from a broker in connection with a
Cashless Exercise of the Option or directly from you, or (iii) taking any other
action under Section 11.9. You may satisfy such tax obligations in whole or in
part by delivery (either by actual delivery or attestation) of shares of Common
Stock, including shares retained from the award creating the tax obligation,
valued at their Fair Market Value; provided, however, except as otherwise
provided by the Board, that the total tax withholding where stock is being used
to satisfy such tax obligations cannot exceed the Company's minimum statutory
withholding obligations (based on minimum statutory withholding rates for
federal and state tax purposes, including payroll taxes, that are applicable to
such supplemental taxable income). Shares used to satisfy tax withholding
requirements cannot be subject to any repurchase, forfeiture, unfulfilled
vesting or other similar requirements.


8. Compliance with Law. You may not exercise the Option if the Company's issuing
stock upon such exercise would violate any applicable Federal or state
securities laws or other laws or regulations. You may not sell or

                                

--------------------------------------------------------------------------------



otherwise dispose of the Option Shares in violation of applicable law. As part
of this prohibition, you may not use the Cashless Exercise methods if the
Company's insider trading policy then prohibits you from selling to the market.


9. Additional Conditions to Exercise. The Company may postpone issuing and
delivering any Option Shares for so long as the Company determines to be
advisable to satisfy the following:
        
(a) its completing or amending any securities registration or qualification of
the Option Shares or its or your satisfying any exemption from registration
under any Federal or state law, rule, or regulation;


(b) its receiving proof it considers satisfactory that a person seeking to
exercise the Option after your death is entitled to do so;


(c) your complying with any requests for representations under the Plan; and


(d) your complying with any Federal, state, or local tax withholding
obligations.


10. Additional Representations from You. If you exercise the Option at a time
when the Company does not have a current registration statement (generally on
Form S-8) under the Securities Act of 1933(the “Act”) that covers issuances of
shares to you, you must comply with the following before the Company will issue
the Option Shares to you. You must -


(a) represent to the Company, in a manner satisfactory to the Company's counsel,
that you are acquiring the Option Shares for your own account and not with a
view to reselling or distributing the Option Shares; and


(b) agree that you will not sell, transfer, or otherwise dispose of the Option
Shares unless:


(i) a registration statement under the Act is effective at the time of
disposition with respect to the Option Shares you propose to sell, transfer, or
otherwise dispose of; or


(ii) the Company has received an opinion of counsel or other information and
representations it considers satisfactory to the effect that, because of Rule
144 under the Act or otherwise, no registration under the Act is required.


11. No Effect on Employment or Other Relationship. Nothing in this Grant
Agreement restricts the Company's rights or those of any of its affiliates to
terminate your employment or other relationship at any time and for any or no
reason. The termination of employment or other relationship, whether by the
Company or any of its affiliates or otherwise, and regardless of the reason for
such termination, has the consequences provided for under the Plan and any
applicable employment or severance agreement or plan.


12. Not a Stockholder. You understand and agree that the Company will not
consider you a stockholder for any purpose with respect to any of the Option
Shares until you have exercised the Option, paid for the shares, and received
evidence of ownership.


13. No Effect on Running Business. You understand and agree that the existence
of the Option will not affect in any way the right or power of the Company or
its stockholders to make or authorize any adjustments, recapitalizations,
reorganizations, or other changes in the Company's capital structure or its
business, or any merger or consolidation of the Company, or any issuance of
bonds, debentures, preferred or other stock, with preference ahead of or
convertible into, or otherwise affecting the Company's common stock or the
rights thereof, or the dissolution or liquidation of the Company, or any sale or
transfer of all or any part of its assets or business, or any other corporate
act or proceeding, whether or not of a similar character to those described
above.



                                

--------------------------------------------------------------------------------



14. Governing Law. The laws of the State of Delaware will govern all matters
relating to the Option, without regard to the principles of conflict of laws.


15. Notices. Any notice you give to the Company must follow the procedures then
in effect. If no other procedures apply, you must send your notice in writing by
hand or by mail to the office of the Company's Secretary (or to the Chair of the
Committee if you are then serving as the sole Secretary). If mailed, you should
address it to the Company's Secretary (or the Chair of the Committee) at the
Company's then corporate headquarters, unless the Company directs optionees to
send notices to another corporate department or to a third party administrator
or specifies another method of transmitting notice. The Company and the
Committee will address any notices to you using its standard electronic
communications methods or at your office or home address as reflected on the
Company's personnel or other business records. You and the Company may change
the address for notice by like notice to the other, and the Company can also
change the address for notice by general announcements to optionees.


16. Amendment. Subject to any required action by the Board or the stockholders
of the Company, the Company may cancel the Option and provide a new Award in its
place, provided that the Award so replaced will satisfy all of the requirements
of the Plan as of the date such new Award is made and no such action will
adversely affect the Option to the extent then exercisable.


17. Plan Governs. Wherever a conflict may arise between the terms of this Grant
Agreement and the terms of the Plan, the terms of the Plan will control. The
Committee may adjust the number of Option Shares and the Grant Price and other
terms of the Option from time to time as the Plan provides.



                                